     21-10355-tmd Doc#1 Filed 05/03/21 Entered 05/03/21 18:02:43 Main Document Pg 1 of 11


 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 WESTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.    Debtor's name                    CCS Asset Management, INc.

2.    All other names debtor used
      in the last 8 years

      Include any assumed names,
      trade names and doing
      business as names


3.    Debtor's federal Employer
      Identification Number (EIN)          4      6      –      4      0        0    1         0   4     0

4.    Debtor's address                 Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       111 Congress, 4th Floor
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Austin                              TX       78701
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Travis                                                          from principal place of business
                                       County



                                                                                                       Number     Street




                                                                                                       City                          State   ZIP Code

5.    Debtor's website (URL)

6.    Type of debtor                           Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
     21-10355-tmd Doc#1 Filed 05/03/21 Entered 05/03/21 18:02:43 Main Document Pg 2 of 11


Debtor CCS Asset Management, INc.                                                          Case number (if known)

7.    Describe debtor's business        A. Check one:

                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             None of the above


                                        B. Check all that apply:

                                             Tax-exempt entity (as described in 26 U.S.C. § 501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in
                                             15 U.S.C. § 80a-3)
                                             Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                        C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes

                                              2      3      7      2

8.    Under which chapter of the        Check one:
      Bankruptcy Code is the
      debtor filing?                         Chapter 7
                                             Chapter 9
      A debtor who is a "small               Chapter 11. Check all that apply:
      business debtor" must check                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      the first sub-box. A debtor as                         aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      defined in § 1182(1) who elects                        affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      to proceed under subchapter V                          recent balance sheet, statement of operations, cash-flow statement, and federal
      of chapter 11 (whether or not                          income tax return or if any of these documents do not exist, follow the procedure
      the debtor is a "small business                        in 11 U.S.C. § 1116(1)(B).
      debtor") must check the second
      sub-box.                                                  The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                less than $7,500,000, AND IT CHOOSES TO PROCEED UNDER SUBCHAPTER V
                                                                OF CHAPTER 11. If this sub-box is selected, attach the most recent balance
                                                                sheet, statement of operations, cash-flow statement, and federal income tax
                                                                return, or if any of these documents do not exist, follow the procedure in
                                                                11 U.S.C. § 1116(1)(B).

                                                                A plan is being filed with this petition.

                                                                Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                                Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                                form.

                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                                Rule 12b-2.

                                             Chapter 12




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
     21-10355-tmd Doc#1 Filed 05/03/21 Entered 05/03/21 18:02:43 Main Document Pg 3 of 11


Debtor CCS Asset Management, INc.                                                          Case number (if known)

9.    Were prior bankruptcy                  No
      cases filed by or against
      the debtor within the last 8           Yes. District                                        When                    Case number
      years?                                                                                             MM / DD / YYYY
                                                  District                                        When                    Case number
      If more than 2 cases, attach a
                                                                                                         MM / DD / YYYY
      separate list.
                                                  District                                        When                    Case number
                                                                                                         MM / DD / YYYY

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                    District                                                    When
      List all cases. If more than 1,                                                                                          MM / DD / YYYY
      attach a separate list.                       Case number, if known


                                                    Debtor                                                      Relationship

                                                    District                                                    When
                                                                                                                               MM / DD / YYYY
                                                    Case number, if known


11. Why is the case filed in            Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                             days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                             any other district.

                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                             district.


12. Does the debtor own or                   No
    have possession of any                   Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                     needed.
    property that needs
                                                  Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                       safety.
                                                       What is the hazard?

                                                       It needs to be physically secured or protected from the weather.

                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                       related assets or other options).

                                                       Other


                                                  Where is the property?
                                                                                Number      Street




                                                                                City                                      State        ZIP Code

                                                  Is the property insured?

                                                       No
                                                       Yes. Insurance agency

                                                                Contact name

                                                                Phone




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
  21-10355-tmd Doc#1 Filed 05/03/21 Entered 05/03/21 18:02:43 Main Document Pg 4 of 11


Debtor CCS Asset Management, INc.                                                        Case number (if known)


              Statistical and adminstrative information
13. Debtor's estimation of             Check one:
    available funds                        Funds will be available for distribution to unsecured creditors.
                                           After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                           creditors.

14. Estimated number of                     1-49                               1,000-5,000                          25,001-50,000
    creditors                               50-99                              5,001-10,000                         50,001-100,000
                                            100-199                            10,001-25,000                        More than 100,000
                                            200-999

15. Estimated assets                        $0-$50,000                         $1,000,001-$10 million               $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million              $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million             $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million            More than $50 billion

16. Estimated liabilities                   $0-$50,000                         $1,000,001-$10 million               $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million              $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million             $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million            More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 05/03/2021
                                                      MM / DD / YYYY



                                          X /s/ Anthony Sheridan
                                              Signature of authorized representative of debtor
                                              Anthony Sheridan
                                              Printed name
                                              Vice-President
                                              Title




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 4
  21-10355-tmd Doc#1 Filed 05/03/21 Entered 05/03/21 18:02:43 Main Document Pg 5 of 11


Debtor CCS Asset Management, INc.                                           Case number (if known)

18. Signature of attorney      X /s/ Stephen W. Sather                                          Date   05/03/2021
                                    Signature of attorney for debtor                                   MM / DD / YYYY

                                    Stephen W. Sather
                                    Printed name
                                    Barron & Newburger, P.C.
                                    Firm name
                                    7320 N. MoPac Expwy., Suite 400
                                    Number          Street



                                    Austin                                              TX              78731
                                    City                                                State           ZIP Code


                                    (512) 476-9103                                      ssather@bn-lawyers.com
                                    Contact phone                                       Email address
                                    17657520                                            TX
                                    Bar number                                          State




Official Form 201               Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 5
    21-10355-tmd Doc#1 Filed 05/03/21 Entered 05/03/21 18:02:43 Main Document Pg 6 of 11


 Fill in this information to identify the case:
 Debtor name        CCS Asset Management, INc.

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and           Name, telephone        Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing               number, and email      (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip         address of             debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                           creditor               professional          unliquidated,   secured, fill in total claim amount and
                                contact                services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1    Round Rock Utility                                Utilities-Electric                                                               $0.00
     221 E. Main Street, Ste
     221
     Round Rock, TX 78664



2    Daniel Webber                                     Judgment                                                                         $0.00
     2423 S. Bell Blvd, Ste A
     Cedar Park, TX 78613




3    Brandy & Steve Jones                              Unsecured Second                                                                 $0.00
     137 PR 928                                        Lien
     Rochelle TX 76872




4    Austin Energy                                     Utilities-Electric                                                               $0.00
     PO Box 2267
     Austin, TX 78768




5    Arletha Cas, Independent                          Suit                                                                             $0.00
     Executor




Official Form 204       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                     page 1
    21-10355-tmd Doc#1 Filed 05/03/21 Entered 05/03/21 18:02:43 Main Document Pg 7 of 11


Debtor       CCS Asset Management, INc.                                         Case number (if known)
             Name


 Name of creditor and         Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing             number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip       address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                         creditor              professional          unliquidated,   secured, fill in total claim amount and
                              contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                    government                            calculate unsecured claim.
                                                    contracts)
                                                                                          Total           Deduction       Unsecured
                                                                                          claim, if       for value       claim
                                                                                          partially       of
                                                                                          secured         collateral
                                                                                                          or setoff
6    4709 Incorprated dba                           Assumption Deed                                                                 $0.00
     Midtown Live
     13276 N. Highway 183,
     Suite 208
     Austin, TX 78750-3241




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 2
       21-10355-tmd Doc#1 Filed 05/03/21 Entered 05/03/21 18:02:43 Main Document Pg 8 of 11


                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                               AUSTIN DIVISION
  IN RE:   CCS Asset Management, INc.                                             CASE NO

                                                                                  CHAPTER     11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 5/3/2021                                           Signature   /s/ Anthony Sheridan
                                                                    Anthony Sheridan
                                                                    Vice-President




Date                                                    Signature
21-10355-tmd Doc#1 Filed 05/03/21 Entered 05/03/21 18:02:43 Main Document Pg 9 of 11



                          4709 Incorprated dba Midtown Live
                          13276 N. Highway 183, Suite 208
                          Austin, TX 78750-3241



                          AC Credit
                          PO Box 65056
                          Lubbock, TX 79464



                          AEL Captial
                          1301 SW 25th ST, Suite 510
                          Austin, TX 78705



                          Almagen
                          7801 Chimney Corners
                          Austin, TX 78759



                          Arletha Cas, Independent Executor




                          Austin Energy
                          PO Box 2267
                          Austin, TX 78768



                          Austin Revitalization Authority
                          1154 Lydia Street, Ste 200
                          Austin, TX 78702



                          Beck & Company
                          8403 Shoal Creek Blvd #100
                          Austin TX 78757



                          Brandy & Steve Jones
                          137 PR 928
                          Rochelle TX 76872
21-10355-tmd Doc#1 Filed 05/03/21 Entered 05/03/21 18:02:43 Main Document Pg 10 of 11



                          Daniel Webber
                          2423 S. Bell Blvd, Ste A
                          Cedar Park, TX 78613



                          Home Tax Solutions
                          4849 Greenville Ave
                          Tower Two, Suite 1620
                          Dallas, TX 75206


                          Hunter Kelsey of Texas
                          7200 N. MoPac Expressway, Ste 120
                          Austin TX 78731



                          Island Investor Group, LLC
                          8614 Cedarspur Drive
                          Houston TX 77055



                          Island on Lake Travis Condominium
                          3404 American Drive
                          Lago Vista TX 78645



                          John and Susan Hoberman
                          7801 Chimney Corners
                          Austin, TX 78731



                          Kemp Gorthey
                          The Gorthey Law Firm
                          604 W. 12th
                          Austin, TX 78701


                          Leaf Capital Funding
                          420 Throckmorton, Ste 1210
                          Ft. Worth TX 76102



                          Round Rock Utility
                          221 E. Main Street, Ste 221
                          Round Rock, TX 78664
21-10355-tmd Doc#1 Filed 05/03/21 Entered 05/03/21 18:02:43 Main Document Pg 11 of 11



                          Travis Co. Tax Assessor-Coll
                          P.O. Box 149328
                          Austin, Texas 78714



                          Travis County
                          % Travis Co. Atty's Office
                          P.O. Box 1748
                          Austin, Texas 78767


                          Victoria Square Condominium
                          2600 Penny Lane
                          Austin, TX 78702
